Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 1 TO THE PURCHASE AND SALE AGREEMENT

This AMENDMENT NO. 1 TO THE PURCHASE AND SALE AGREEMENT (this “Amendment”), is
dated as of November 30, 2011, between Fifth Street Funding, LLC, as the
purchaser (in such capacity, the “Purchaser”) and Fifth Street Finance Corp., as
the seller (in such capacity, the “Seller”). Capitalized terms used but not
defined herein have the meanings provided in the Purchase and Sale Agreement (as
defined below).

R E C I T A L S

WHEREAS, the above-named parties have entered into the Purchase and Sale
Agreement, dated as of November 16, 2009 (such agreement as amended, modified,
supplemented, waived or restated from time to time, the “Purchase and Sale
Agreement”), and, pursuant to and in accordance with Section 10.3 thereof, the
parties hereto desire to amend the Purchase and Sale Agreement in certain
respects, as provided herein.

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENT.

(a) Section 6.2(b) of the Purchase and Sale Agreement is hereby amended by
inserting the following as clause (vii) and renumbering the subsequent clauses
as appropriate:

“(vii) the Outstanding Balance of all Loan Assets (other than Warranty Loan
Assets), subject to clauses (ii), (iv) or (vi) of the definition of “Value
Adjustment Event” set forth in the Loan and Servicing Agreement which were
released for dividend from the Purchaser to the Seller pursuant to
Section 2.07(g) of the Loan and Servicing Agreement or substituted pursuant to
this Section 6.2, in each case during any 12-month period (or such lesser number
of months as shall have elapsed as of the date of the proposed Substitution)
does not exceed 10% of the highest aggregate Outstanding Balance of any month
during such 12-month period (or such lesser number of months as shall have
elapsed as of such date);”

(b) Clause (viii) (after giving effect to this Amendment) of Section 6.2(b) of
the Purchase and Sale Agreement is hereby amended and restated in its entirety
as follows:

“(viii) the Outstanding Balance of all Loan Assets (other than Warranty Loan
Assets and Loan Assets that were subject to clauses (ii), (iv) or (vi) of the
definition of “Value Adjustment Event” set forth in the Purchase and Sale
Agreement and were released for dividend from the Purchaser to the Seller
pursuant to Section 2.07(g) of the Purchase and Sale Agreement or substituted
pursuant to this Section 6.2) sold pursuant to Section 2.07(b) of the Purchase
and Sale Agreement or substituted pursuant to this Section 6.2 during any
12-month period (or such lesser number of months as shall have elapsed as of the
date of the proposed Substitution) does not exceed 10% of the highest aggregate
Outstanding Balance of any month during such 12-month period (or such lesser
number of months as shall have elapsed as of such date);”



--------------------------------------------------------------------------------

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

Except as specifically amended hereby, all provisions of the Purchase and Sale
Agreement shall remain in full force and effect. After this Amendment becomes
effective, all references to the Purchase and Sale Agreement, and corresponding
references thereto or therein such as “hereof”, “herein”, or words of similar
effect referring to the Purchase and Sale Agreement shall be deemed to mean the
Purchase and Sale Agreement as amended hereby. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Purchase and Sale Agreement other than as expressly set forth herein.

SECTION 3. REPRESENTATIONS.

Each of the Purchaser and the Seller, severally for itself only, represents and
warrants as of the date of this Amendment as follows:

(i) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(ii) the execution, delivery and performance by it of this Amendment and the
Purchase and Sale Agreement as amended hereby are within its powers, have been
duly authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

(iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Purchase and Sale Agreement as amended
hereby by or against it;

(iv) this Amendment has been duly executed and delivered by it;

(v) each of this Amendment and the Purchase and Sale Agreement as amended hereby
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
and

(vi) there is no Unmatured Event of Default or Event of Default, or Seller
Termination Event.

SECTION 4. CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon delivery of duly
executed signature pages by all parties hereto to the Administrative Agent.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 5. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Purchase and Sale Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

(f) This Amendment and the Purchase and Sale Agreement represent the final
agreement among the parties with respect to the matters set forth therein and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements among the parties. There are no unwritten oral agreements among the
parties with respect to such matters.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OF
LAW PROVISIONS SET FORTH IN THE LOAN AND SERVICING AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE LOAN AND
SERVICING AGREEMENT.

[Remainder of Page Intentionally Left Blank]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

FIFTH STREET FUNDING, LLC, as the Purchaser By:  

/s/ Bernard D. Berman

  Name:   Bernard D. Berman   Title:   President

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Fifth Street Funding, LLC

Amendment No. 1 to PSA



--------------------------------------------------------------------------------

FIFTH STREET FINANCE CORP., as the Seller By:  

/s/ Bernard D. Berman

  Name:   Bernard D. Berman   Title:   President

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Fifth Street Funding, LLC

Amendment No. 1 to PSA



--------------------------------------------------------------------------------

Acknowledged and consented to as of the date first written above:

 

WELLS FARGO SECURITIES, LLC,

as the Administrative Agent

By:  

/s/ Matt Jensen, CFA

  Name:   Matt Jensen, CFA   Title:   Vice President WELLS FARGO BANK, N.A., (as
successor by merger to Wachovia Bank, National Association), as the Lender By:  

/s/ Kevin Sunday

  Name:   Kevin Sunday   Title:   Director

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Fifth Street Funding, LLC

Amendment No. 1 to PSA



--------------------------------------------------------------------------------

Acknowledged and consented to as of the date first written above:

 

WELLS FARGO BANK, N.A., as the Collateral Agent By:  

/s/ Michael Roth

  Name:   Michael Roth   Title:   V.P.

 

Fifth Street Funding, LLC

Amendment No. 1 to PSA